DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naitoh et al. US20150253035.
Regarding claim 1, Naitoh et al. US20150253035 discloses a flame hole structure of a combustion apparatus having a plurality of flame holes for forming a flame (Fig. 6), the flame hole structure comprising: 
a lean flame hole part having at least one lean flame hole extending along a lengthwise direction that is a direction perpendicular to a release direction of a lean gas, as a flame hole to release the lean gas (Fig. 6, lean ports 46, ¶49); and 
a rich flame hole part having a pair of rich flame holes provided on opposite sides of the lean flame hole part with respect to a width direction that is a direction perpendicular to the release direction and the lengthwise direction, the pair of rich flame holes extending along a direction parallel to the lengthwise direction, as flame holes to release a rich gas (Fig. 2, 5, 6 6, at least rich ports 48, ¶49), 
wherein a reference region refers to a region defined at an upper end of each rich flame hole by first and second lines that are any virtual lines across the rich flame hole and a pair of rich flame hole walls spaced apart from each other along the width direction and configured to form a portion of the rich flame hole between the first and second lines, and the rich flame hole includes, between any reference regions having the same size, a region designed such that when a flame by the rich gas is generated, the sum of amounts of heat transferred to a pair of rich flame hole walls configured to form each reference region is substantially the same (Fig. 6, see below).  Regarding the functional language, apparatus claims cover what an apparatus is, not what it does.  In the present case, the claim fails to clearly distinguish structural differences between the claimed subject matter and the prior art.  While claims are interpreted in light of the specification, it is improper for the examiner to import limitations from the specification into the claims.   Instant Fig. 3 and Naitoh Fig. 6 are presented below for clarity.  Noting the structural similarity between the reference and instant specification and absent any evidence or persuasive arguments to the contrary, Naitoh appears to anticipate the broadly claimed subject matter.  

    PNG
    media_image1.png
    573
    807
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    551
    614
    media_image2.png
    Greyscale


Regarding claim 2,  Naitoh further discloses the flame hole structure of claim 1, wherein the rich flame hole includes, between any reference regions having the same size, a region designed such that the sum of lengths of upper ends of a pair of rich flame hole walls configured to form each reference region is substantially the same (Naitoh, Fig. 6, see instant Fig. 3 and Naitoh Fig. 6 above).
Regarding claim 3, Naitoh further discloses the flame hole structure of claim 1, wherein the lean flame hole includes at least one bent lean flame hole portion bent toward the center of the lean flame hole part along the width direction and horizontal lean flame hole portions provided on opposite sides of the bent lean flame hole portion with respect to the direction parallel to the lengthwise direction and extending along the direction parallel to the lengthwise direction (Naitoh, Fig. 6, 52), and 
wherein the rich flame hole includes at least one protruding rich flame hole portion protruding toward the bent lean flame hole portion to correspond to the bent lean flame hole portion and horizontal rich flame hole portions provided on opposite sides of the protruding rich flame hole portion with respect to the direction parallel to the lengthwise direction and extending along the direction parallel to the lengthwise direction to correspond to the horizontal lean flame hole portions (Naitoh, Fig. 6, seen near reference 60 and 52).
Regarding claim 4, Naitoh further discloses the flame hole structure of claim 3, wherein the rich flame hole includes a communication region that is a region formed to extend from any one horizontal rich flame hole portion to another horizontal rich flame hole portion through the adjacent protruding rich flame hole portion (Naitoh, Fig. 10, F2 depicts the flow of the rich mixture ¶57), and 
wherein between any reference regions having the same size in the entire region, the at least one communication region is designed such that the sum of amounts of heat transferred to a pair of rich flame hole walls configured to form each reference region is substantially the same. (Fig. 6 and Fig. 10).  Regarding the functional language, apparatus claims cover what an apparatus is, not what it does.  In the present case, the claim fails to clearly distinguish structural differences between the claimed subject matter and the prior art.  While claims are interpreted in light of the specification, it is improper for the examiner to import limitations from the specification into the claims.   Instant Fig. 3 and Naitoh Fig. 6 are presented above for clarity.  Noting the structural similarity between the reference and instant specification and absent any evidence or persuasive arguments to the contrary, Naitoh appears to anticipate the broadly claimed subject matter.  


    PNG
    media_image3.png
    333
    380
    media_image3.png
    Greyscale

Regarding claim 5, Naitoh further discloses the flame hole structure of claim 1, wherein the lean flame hole part further includes a plurality of lean plates disposed to be spaced apart from each other at a predetermined interval while facing each other along the width direction, and the lean flame hole is formed in a spacing space between the lean plates (Naitoh, Fig. 6), 
wherein the rich flame hole part further includes a plurality of rich plates disposed to be spaced apart from each other at a predetermined interval while facing each other along the width direction, and the rich flame hole is formed in a spacing space between the rich plates (Naitoh, Fig. 6), and 
wherein the flame hole structure further comprises a partitioning part formed between a first lean plate located at the outermost position with respect to the width direction among the plurality of lean plates and a first rich plate located at the innermost position with respect to the width direction among the plurality of rich plates, the partitioning part configured not to release the lean gas and the rich gas (Naitoh, blocking part 56, ¶55).
Regarding claim 6, Naitoh further discloses the flame hole structure of claim 5, wherein the first lean plate includes at least one first bent lean plate portion bent toward the center of the lean flame hole part along the width direction and first horizontal lean plate portions extending from opposite sides of the first bent lean plate portion with respect to the direction parallel to the lengthwise direction along the direction parallel to the lengthwise direction (Naitoh, Fig. 6), 
wherein the first rich plate includes at least one first protruding rich plate portion protruding toward the first bent lean plate portion to correspond to the first bent lean plate portion and first horizontal rich plate portions extending from opposite sides of the first protruding rich plate portion with respect to the direction parallel to the lengthwise direction along the direction parallel to the lengthwise direction to correspond to the first horizontal lean plate portions (Naitoh, Fig. 6), and 
wherein a length of a vertical line drawn from any point of the at least one first bent lean plate portion toward the first protruding rich plate portion corresponding thereto is designed to be substantially the same as a length of a vertical line drawn from any point of the adjacent first horizontal lean plate portion toward the first horizontal rich plate portion corresponding thereto (Naitoh, Fig. 6, two vertical lines of the same length can be drawn or chosen to meet the claimed subject matter).

Regarding claim 7, Naitoh et al. US20150253035 discloses a flame hole structure of a combustion apparatus having a plurality of flame holes for forming a flame (Fig. 6), the flame hole structure comprising: 
a lean flame hole part having at least one lean flame hole extending along a lengthwise direction that is a direction perpendicular to a release direction of a lean gas, as a flame hole to release the lean gas (Fig. 6, lean ports 46, ¶49); and
a rich flame hole part having a pair of rich flame holes provided on opposite sides of the lean flame hole part with respect to a width direction that is a direction perpendicular to the release direction and the lengthwise direction, the pair of rich flame holes extending along a direction parallel to the lengthwise direction, as flame holes to release a rich gas (Fig. 2, 5, 6 6, at least rich ports 48, ¶49), 
wherein the lean flame hole includes at least one bent lean flame hole portion bent toward the center of the lean flame hole part along the width direction and horizontal lean flame hole portions provided on opposite sides of the bent lean flame hole portion with respect to the direction parallel to the lengthwise direction and extending along the direction parallel to the lengthwise direction (Naitoh, Fig. 6, 52), 
wherein the rich flame hole includes at least one protruding rich flame hole portion protruding toward the bent lean flame hole portion to correspond to the bent lean flame hole portion and horizontal rich flame hole portions provided on opposite sides of the protruding rich flame hole portion with respect to the direction parallel to the lengthwise direction and extending along the direction parallel to the lengthwise direction to correspond to the horizontal lean flame hole portions (Naitoh, Fig. 6, seen near reference 60 and 52), and 
wherein in a region extending from at least any one horizontal rich flame hole portion to another horizontal rich flame hole portion through the adjacent protruding rich flame hole portion, the rich flame hole part is provided to be spaced apart from the lean flame hole part by substantially the same interval (Naitoh, Fig. 6).


Regarding claim 10, Naitoh et al. US20150253035 discloses a flame hole structure of a combustion apparatus having a plurality of flame holes for forming a flame, the flame hole structure comprising: 
a lean flame hole part extending along a lengthwise direction and having at least one lean flame hole configured to release a lean gas (Fig. 6, lean ports 46, ¶49); and 
a rich flame hole part having a pair of rich flame holes provided on opposite sides of the lean flame hole part with respect to a width direction associated with the lengthwise direction, the pair of rich flame holes extending along a direction parallel to the lengthwise direction to release a rich gas (Fig. 2, 5, 6 6, at least rich ports 48, ¶49), 
wherein a reference region refers to a region defined at an upper end of each rich flame hole by first and second lines that are any virtual lines across the rich flame hole and a pair of rich flame hole walls spaced apart from each other along the width direction and configured to form a portion of the rich flame hole between the first and second lines, and between any reference regions having the same size, the rich flame hole is designed such that when a flame by the rich gas is generated, the sum of amounts of heat transferred to physical boundaries configured to define each reference region is substantially the same  (Fig. 6, see below).  Regarding the functional language, apparatus claims cover what an apparatus is, not what it does.  In the present case, the claim fails to clearly distinguish structural differences between the claimed subject matter and the prior art.  While claims are interpreted in light of the specification, it is improper for the examiner to import limitations from the specification into the claims.   Instant Fig. 3 and Naitoh Fig. 6 are presented below for clarity.  Noting the structural similarity between the reference and instant specification and absent any evidence or persuasive arguments to the contrary, Naitoh appears to anticipate the broadly claimed subject matter.  

    PNG
    media_image1.png
    573
    807
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    551
    614
    media_image2.png
    Greyscale

.
Regarding claim 11, Naitoh et al. US20150253035 discloses a flame hole structure of a combustion apparatus having a plurality of flame holes for forming a flame, the flame hole structure comprising: 
a lean flame hole part extending along a lengthwise direction and having at least one lean flame hole configured to release a lean gas (Fig. 6, lean ports 46, ¶49); and 
a rich flame hole part having a pair of rich flame holes provided on opposite sides of the lean flame hole part with respect to a width direction associated with the lengthwise direction, the pair of rich flame holes extending along a direction parallel to the lengthwise direction to release a rich gas  (Fig. 2, 5, 6 6, at least rich ports 48, ¶49), 
wherein a reference region refers to a region defined at an upper end of each rich flame hole by first and second lines that are any virtual lines across the rich flame hole and a pair of rich flame hole walls spaced apart from each other along the width direction and configured to form a portion of the rich flame hole between the first and second lines, and between any reference regions having the same size, the rich flame hole is designed such that the sum of lengths of upper ends of a pair of rich flame hole walls configured to form each reference region is substantially the same (Naitoh, Fig. 6, virtual lines of the same length can be drawn or chosen to meet the claimed subject matter).
Regarding claim 12, Naitoh et al. US20150253035 discloses a flame hole structure of a combustion apparatus having a plurality of flame holes for forming a flame, the flame hole structure comprising: 
a lean flame hole part extending along a lengthwise direction and having at least one lean flame hole configured to release a lean gas (Fig. 6, lean ports 46, ¶49); and 
a rich flame hole part having a pair of rich flame holes provided on opposite sides of the lean flame hole part with respect to a width direction associated with the lengthwise direction, the pair of rich flame holes extending along a direction parallel to the lengthwise direction to release a rich gas  (Fig. 2, 5, 6 6, at least rich ports 48, ¶49), 
wherein a reference region refers to a region defined at an upper end of each rich flame hole by first and second lines that are any virtual lines across the rich flame hole and a pair of rich flame hole walls spaced apart from each other along the width direction and configured to form a portion of the rich flame hole between the first and second lines, and between any reference regions having the same size, the rich flame hole is designed such that when a flame by the rich gas is generated, a burning velocity of the rich gas in each reference region is substantially the same. (Naitoh, Fig. 6, virtual lines of the same length can be drawn or chosen to meet the claimed subject matter). 
Regarding the functional language, apparatus claims cover what an apparatus is, not what it does.  In the present case, the claim fails to clearly distinguish structural differences between the claimed subject matter and the prior art.  While claims are interpreted in light of the specification, it is improper for the examiner to import limitations from the specification into the claims.   Instant Fig. 3 and Naitoh Fig. 6 are presented above for clarity.  Noting the structural similarity between the reference and instant specification and absent any evidence or persuasive arguments to the contrary, Naitoh appears to anticipate the broadly claimed subject matter.  

Regarding claim 13, Naitoh et al. US20150253035 discloses a flame hole structure of a combustion apparatus having a plurality of flame holes for forming a flame, the flame hole structure comprising: 
a lean flame hole part having a lean flame hole formed in a spacing space between a plurality of lean plates as a flame hole to release a lean gas, the plurality of lean plates being disposed to be spaced apart from each other while facing each other along a width direction that is a direction that is perpendicular to a release direction of the lean gas and is also perpendicular to a lengthwise direction that is a direction perpendicular to the release direction (Fig. 6, lean ports 46, ¶49); and 
a rich flame hole part having rich flame holes provided on opposite sides of the lean flame hole part with respect to the width direction as flame holes to release a rich gas, each rich flame hole being formed in a spacing space between first and second rich plates disposed to be spaced apart from each other at a predetermined interval while facing each other along the width direction (Fig. 2, 5, 6 6, at least rich ports 48, ¶49), 
wherein the plurality of lean plates include at least one bent lean plate portion bent toward the center of the lean flame hole part along the width direction and horizontal lean plate portions extending from opposite sides of the bent lean plate portion with respect to a direction parallel to the lengthwise direction along the direction parallel to the lengthwise direction (Naitoh, Fig. 6, 52), 
wherein the first and second rich plates include at least one first protruding rich plate portion and at least one second protruding rich plate portion protruding toward the bent lean plate portion to correspond to the bent lean plate portion and first and second horizontal rich plate portions extending from opposite sides of the first and second protruding rich plate portions with respect to the direction parallel to the lengthwise direction along the direction parallel to the lengthwise direction to correspond to the horizontal lean plate portions (Naitoh, Fig. 6, seen near reference 60 and 52), and 
wherein a length of a vertical line drawn from any point of at least one first horizontal rich plate portion toward the second horizontal rich plate portion is designed to be substantially the same as a length of a vertical line drawn from any point of the adjacent first protruding rich plate portion toward the second protruding rich plate portion (Naitoh, Fig. 6, two vertical lines of the same length can be drawn or chosen to meet the claimed subject matter).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naitoh et al. US2015025303 in view of Akagi US20150369478
Regarding claim 8, Naitoh does not expressly disclose the flame hole structure of claim 1, further comprising: a binding member configured to pass through the rich flame hole part and the lean flame hole part along the width direction and bind the lean flame hole part and the rich flame hole part together.
Akagi US20150369478 teaches a flat burner comprising a binding member configured to pass across the burner along the width direction and bind the burner together (Fig. 2, bridge portions 62b).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with bridge portions as taught by Akagi since doing so amounts to a known technique for improving similar devices in the art with known predictable results. 
Regarding claim 9, Naitoh in view of Akagi teaches the flame hole structure of claim 8, wherein the binding member is provided at a position spaced apart downward from upper ends of the lean flame hole part and the rich flame hole part at a predetermined interval with respect to a direction parallel to the release direction (Akagi, Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                                  

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762